UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ROBERT CHIPMAN,

               Plaintiff,

       v.                                           Civil Action No. 19-456 (TJK)

CIGNA BEHAVIORAL HEALTH, INC. et al.,

               Defendants.


                                 MEMORANDUM OPINION

       Robert Chipman alleges that his health insurance plan administrator, Cigna, improperly

denied coverage for residential mental health treatment for his dependent. Cigna denied that

coverage after determining that it was not medically necessary under Chipman’s health insurance

plan. After exhausting Cigna’s internal review process, Chipman filed this suit. Cigna moved

for summary judgment, but Chipman failed to oppose. Reviewing for abuse of discretion, the

Court finds that Cigna’s determination was reasonable. As a result, it will grant Cigna’s motion.

       Background

       Chipman sues three defendants: his employer, Merkle Group Inc. (“Merkle”); his health

insurance plan administrator, Cigna Behavioral Health, Inc. (“Cigna”); and his health insurance

plan itself, Merkle Group Inc. Open Access Plus Medical Benefits Plan (“the Plan”). As a

Merkle employee, Chipman is a member of the Plan, a self-funded group health plan sponsored

by Merkle and administered by Cigna for the benefit of Merkle employees and their dependents.

ECF No. 6 (“Am. Compl.”) ¶ 6. Incident to Chipman’s employment with Merkle, his dependent

(“Dependent”) received health coverage under the Plan. Id. ¶ 7.

       Chipman’s Plan provides coverage for services “to the extent that [they] are

recommended by a Physician, and are Medically Necessary for the care and treatment of an


                                                1
Injury or a Sickness, as determined by Cigna.” ECF Nos. 23-1 to 23-6 (“AR”) at 2095. 1

Services are “medically necessary” when they are “required to diagnose or treat an illness,

injury, disease or its symptoms; in accordance with generally accepted standards of medical

practice; clinically appropriate in terms of type, frequency, extent, site and duration; not

primarily for the convenience of the patient, Physician or other health care provider; and

rendered in the least intensive setting that is appropriate for the delivery of the services and

supplies.” Id. at 2126.

        Dependent began struggling with mental health and behavioral issues in 2015. Id. at

343; see also Am. Compl. ¶ 18. After being admitted to several hospitals and attending various

programs to treat mental health issues, Dependent was admitted in late 2016 to Catalyst RTC

LLC (“Catalyst”), a facility in Utah “licensed to provide Residential Treatment for 26 Adult and

Youth Clients Ages 13 to 18.” AR at 1357; see also Am. Compl. ¶¶ 19–29, 32–35. Soon after,

Chipman began filing claims for coverage by submitting medical records and reports to Cigna

for a retrospective review. AR at 1897; see also Am. Compl. ¶ 42. Chipman’s claims cover two

separate periods during which Dependent was treated at Catalyst. The first period covers

treatment from January to May 2017, AR at 1897–1901, and the second covers treatment from

May 2017 to July 2018, id. at 1903–07.

       Dr. Karl Sieg, a board-certified psychiatrist, conducted Cigna’s initial “level-one” review

for the claim covering the first treatment period. Id. at 1897–1901. He reviewed “information

submitted by [the] provider and the terms of [Chipman’s] benefit plan.” Id. at 1873. He found




1
 Because of the voluminous administrative record, Defendants filed it as six separate exhibits.
See ECF Nos. 23-1 to 23-6. But the six documents are paginated with consecutive Bates
numbers. Thus, for ease of reference, the Court will treat the six documents comprising the
administrative record as a single filing and will refer to particular pages by their Bates number.


                                                  2
that Dependent’s symptoms and behaviors did not “require[] this intensity of service for safe and

effective treatment,” and that Dependent’s admission to Catalyst “appear[ed] to be primarily for

the purpose of providing a safe and structured environment.” Id.; see also Am. Compl. ¶ 43. Dr.

Sieg also determined that even if residential treatment had been necessary, the Plan would still

not have covered the treatment Catalyst was providing. AR at 1873–74; see also Am. Compl.

¶ 43. Based on this review, Cigna denied coverage. AR at 1874; see also Am. Compl. ¶ 43.

       Chipman both appealed this denial and filed another, separate claim for Dependent’s

second treatment period at Catalyst. AR at 2224, 2259. As for the second treatment period, Dr.

Liebe Gelman, another board-certified psychiatrist, conducted the level-one review of “the

information submitted by [the] provider and the terms of [Chipman’s] benefit plan.” Id. at 1403;

see also id. at 1903–07. Like Dr. Sieg before him, Dr. Gelman found that Dependent’s treatment

from May 2017 to July 2018 at Catalyst was not medically necessary. Id. at 1907. Specifically,

Dr. Gelman concluded among other things that “[l]ess restrictive levels of care were available for

safe and effective treatment.” Id.

       Finally, shortly after Dr. Gelman finished his first-level review of Chipman’s claims for

Dependent’s second treatment period, Dr. Mohsin Qayyum, also a board-certified psychiatrist,

conducted a second-level review of Cigna’s decision to deny coverage for both treatment

periods. Id. at 1907–10. After reviewing “the available clinical information received initially

and with [the] appeal,” Dr. Qayyum affirmed Cigna’s decision to deny coverage for both

periods. 2 Id. at 1394–95. He agreed with the level-one reviewers that Dependent’s symptoms

did not show that the treatment at Catalyst was medically necessary given the Plan’s criteria. Id.




2
  In support of his appeal, Chipman submitted a comprehensive set of Dependent’s medical
records that spanned over a thousand pages. AR at 2254–3287.


                                                3
at 1395; see also Am. Compl. ¶ 45. He also found that Dependent’s admission to Catalyst

“appear[ed] to be primarily for the purpose of providing a safe and structured environment,” and

that “[l]ess restrictive levels of care were available for safe and effective treatment.” AR at

1395; see also Am. Compl. ¶ 45. As a result, Cigna upheld its denial of coverage for both

periods. AR at 1394; see also Am. Compl. ¶ 45.

       After receiving letters detailing Dr. Gelman and Dr. Qayyum’s findings, Chipman

requested an external review of all the first- and second-level reviews to date from Cigna’s

Independent Review Organization (“IRO”). AR at 1415; see also Am. Compl. ¶ 46. The IRO,

which is not “connected or related to [Cigna] in any way,” AR at 1418, provides an independent

review of Cigna’s decisions, and the IRO’s decisions are binding upon Cigna, id. at 1397. The

IRO reviewer—an independent, board-certified psychiatrist with subcertification in Child &

Adolescent Psychiatry, id. at 1892—evaluated all the “relevant medical documents utilized in

[Cigna’s] review process,” id. at 1863, as well as more information submitted by Chipman,

including treatment records for the months immediately preceding Dependent’s admission to

Catalyst, id. at 1868–72; see also id. at 1889–90 (listing all records reviewed). The IRO agreed

with Cigna’s determinations, concluding that the residential treatment “was not medically

necessary,” as “[t]here were alternative, less intensive approaches that could provide safe and

effective treatment during this time.” Id. at 1890–91; see also Am. Compl. ¶ 47.

       Chipman then filed this suit under the Employee Retirement Income Security Act of 1974

(ERISA), Pub. L. No. 93-406, 88 Stat. 829. Section 502(a)(1)(B) of ERISA allows plan

participants or beneficiaries “to recover benefits due to him under the terms of his plan, to

enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the




                                                  4
terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). 3 Chipman claims that Dependent’s treatment at

Catalyst should have been covered. Am. Compl. ¶¶ 6, 49–50. Earlier this year, Defendants

moved for summary judgment, ECF No. 26, arguing that the Court should uphold Cigna’s

decision because it was reasonable, ECF No. 26-1 (“MSJ”) at 1–2. But Chipman—who is

represented by counsel—failed to respond, despite having been granted two extensions of time to

do so. See Minute Orders of Apr. 15, 2020, and Apr. 23, 2020. 4

       Legal Standard

       Summary judgment is usually appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “But in an ERISA case, when the decision to grant or deny benefits is reviewed

for abuse of discretion, a motion for summary judgment is merely the conduit to bring the legal

question before the district court and the usual tests of summary judgment, such as whether a

genuine dispute of material fact exists, do not apply.” James v. Int’l Painters & Allied Trades

Indus. Pension Plan, 844 F. Supp. 2d 131, 141 (D.D.C. 2012), aff’d, 738 F.3d 282 (D.C. Cir.

2013) (cleaned up).

       Under ERISA, a denial of benefits is subject to de novo review unless—as is often the

case—the benefit plan gives its fiduciaries discretionary authority to determine eligibility for


3
  Although Chipman makes a brief reference to 29 U.S.C. § 1132(a)(3)(B), which provides for
equitable relief, see Am. Compl. ¶ 4, he does not appear to seek any relief other than
reimbursement, see Am. Compl. at 13. Because Chipman “has an avenue for adequate relief
under § 1132(a)(1)(B) to recover his benefits . . . [any] request for injunctive relief is simply a
means to obtain the same relief.” Anthony v. Int’l Ass’n of Machinists & Aerospace Workers
Dist. Lodge 1, 378 F. Supp. 3d 30, 45 (D.D.C. 2019). Thus, the Court need not consider Section
1132(a)(3)(B). See id.
4
  On April 30, 2020—two days after the most recently extended deadline passed—Chipman’s
counsel represented that she would be filing an opposition to Defendants’ motion that same day,
along with a “Motion Requesting Acceptance of Late Filed Brief.” ECF No. 35. But she filed
neither document.


                                                 5
benefits or to construe the terms of the plan. Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
101, 115 (1989). When a plan grants that discretion, “a deferential standard of review [is]

appropriate,” id. at 111, and the question before the court is whether a decision to deny benefits

was reasonable, Block v. Pitney Bowes Inc., 952 F.2d 1450, 1454 (D.C. Cir. 1992). 5 The

reasonableness “depends in large measure on what [the] determination [is] and the stated reasons

behind it.” Marcin v. Reliance Standard Life Ins. Co., 138 F. Supp. 3d 14, 23 (D.D.C. 2015),

aff’d, 861 F.3d 254 (D.C. Cir. 2017) (citation omitted); see also Black & Decker Disability Plan

v. Nord, 538 U.S. 822, 825 (2003) (noting that the plan administrator must provide a “full and

fair assessment of claims and clear communication” to the insured of the “specific reasons for

benefit denials” (internal quotation marks omitted)). A plan administrator’s decision was

reasonable if it was “the result of a deliberate, principled, reasonable process and if it is




5
 Because the Plan gives Cigna the kind of discretion described in Firestone, see AR at 2121,
Cigna’s benefit determinations are entitled to deference. The relevant portion of the Plan states:

       The Plan Administrator delegates to Cigna the discretionary authority to interpret
       and apply plan terms and to make factual determinations in connection with its
       review of claims under the plan. Such discretionary authority is intended to
       include, but not limited to, the determination of the eligibility of persons desiring
       to enroll in or claim benefits under the plan, the determination of whether a
       person is entitled to benefits under the plan, and the computation of any and all
       benefit payments.
Id. Because there are “no magic words required to trigger the application of one or another
standard of judicial review,” the critical inquiry is whether it “appear[s] on the face of the plan
documents that the fiduciary has been given the power to construe disputed or doubtful terms or
to resolve disputes over benefits eligibility.” Block, 952 F.2d at 1453 (cleaned up). “What
counts, in sum, is the character of the authority exercised by the administrators under the plan,”
id. at 1454, and here the character is deferential, see Buford v. UNUM Life Ins. Co. of Am., 290
F. Supp. 2d 92, 97 (D.D.C. 2003). And Plaintiff has not “identified a conflict of interest arising
from [an entity’s] dual role as payor and administrator” that would afford a stricter standard of
review. Minute Order of Oct. 14, 2019 (quoting Crummett v. Metro. Life Ins. Co., No. 06-cv-
1450 (HHK), 2007 WL 2071704, at *4 (D.D.C. July 16, 2007)).



                                                   6
supported by substantial evidence.” Marcin, 138 F. Supp. 3d at 22 (quotation omitted).

Substantial evidence means “more than a scintilla but less than preponderance.” Id. (quotation

omitted). And “[t]he Court’s review of a benefits determination may only be based on the record

available to the administrator or fiduciary at the time the decision was made.” Boster v. Reliance

Standard Life Ins. Co., 959 F. Supp. 2d 9, 23 (D.D.C. 2013) (quotation omitted).

       Courts may not grant a motion for summary judgment as conceded for want of

opposition. Winston & Strawn, LLP v. McLean, 843 F.3d 503, 505 (D.C. Cir. 2016). Rather, the

Court must independently determine whether the moving party has carried its burden, id., but

need not “do counsel’s work” and consider arguments that the non-moving party elected not to

raise, Kirkland v. McAleenan, 13-194 (RDM), 2019 WL 7067046, at *25 & n.17 (D.D.C. Dec.

23, 2019) (quoting Schneider v. Kissinger, 412 F.3d 190, 200 n.1 (D.C. Cir. 2005)).

       Analysis

       Upon review of the administrative record, the Court finds that Cigna’s decisions to deny

Chipman’s claims followed a deliberate, reasoned process and were supported by substantial

evidence. 6

       A.      Cigna’s Process Was Reasonable

       The record reveals that Cigna arrived at its determinations after employing a sufficiently

robust decision-making process. Cigna’s first-level reviewers represented that they reviewed all


6
  Merkle appears to have played no role at all in the benefits decisions Chipman challenges, and
so it cannot be held accountable for Cigna’s decisions. Anthony, 378 F. Supp. 3d at 46
(“Because District Lodge 1 made no decision, there is no basis to find that District Lodge 1 acted
arbitrarily or capriciously.”); Am. Compl. ¶ 41 (“Merkle has delegated to Cigna the authority to
interpret and apply terms of the Plan and to make factual determinations regarding claims for
benefits.”); see also Boster, 959 F. Supp. 2d at 28–29 (holding at summary judgment that
“[s]ince the original complaint fails to plausibly allege that [the plaintiff’s former employer] had
or exercised fiduciary responsibility in denying [the plaintiff’s] benefit claim, [the former
employer] cannot be held liable for his loss of benefits”). As a result, the Court will grant
Defendant’s request that Merkle be dismissed as a party. See MSJ at 32.


                                                 7
the information submitted by the relevant provider, AR at 1403, 1873, and the second-level

reviewer represented that he reviewed “[a]ll the original information in [Dependent’s] file [and]

the information submitted with [the appeal request],” id. at 1394. 7 Cigna provided a multi-

layered review process that allowed beneficiaries like Chipman to submit additional

documentation for consideration, see id. at 1404, 1874–75, an opportunity of which Chipman

appears to have availed himself, see id. at 2254–3287. It also provided Chipman the chance to

seek independent review from the IRO—a third party outside Cigna, see id. at 1397—an

opportunity of which Chipman also took advantage, see id. at 1882–92.

       Based on four board-certified psychiatrists’ analyses of the available information—the

last of which was cumulative of the three previous analyses and conducted by an independent

reviewer—Cigna determined that the Plan did not cover Dependent’s treatment at Catalyst. Id.

at 1394, 1403, 1873, 1890–92. The Court finds this process reasonable. It also tracks what other

courts in this District have found reasonable. For example, in Dawson v. Pension Plan for Office

Employees of International Brotherhood of Electrical Workers, the court found a plan’s decision

to rely on the opinions of three independent medical professionals was reasonable in part because

they each “had all the evidence then available,” including the material provided by the plaintiff.

107 F. Supp. 3d 15, 20 (D.D.C. 2015). Likewise, in holding that a plan administrator acted

reasonably, the court in Foster v. Sedgwick Claims Management Services, Inc. noted that the

administrator relied on the opinions of two independent physicians who had “review[ed] all of

the medical documentation in [the] claim file.” 125 F. Supp. 3d 200, 209 (D.D.C. 2015), aff’d,

842 F.3d 721 (D.C. Cir. 2016).



7
  As discussed above, as part of his appeal, Chipman submitted a vast array of Dependent’s
medical records, including records from Dependent’s treatment at Catalyst as well as from prior
treatment. See AR at 2254–3287.


                                                 8
        Here, the record shows that Cigna’s review process similarly relied on the opinions of

medical professionals who based such opinions on the available medical documentation. As

discussed above, both first-level reviewers represented that they reviewed all the information

submitted by the relevant provider, AR at 1403, 1873, and Chipman offers no reason to doubt

that. The second-level reviewer similarly represented that he based his opinion “upon the

available clinical information received initially and with this appeal.” Id. at 1395 (emphasis

added); see also id. at 1394 (noting that “[a]ll the original information in [the] file, the

information submitted with this request and the terms of [the] benefit plan were reviewed”).

Cigna’s process reasonably relied on the informed opinions of its doctors. See Marcin v.

Reliance Standard Life Ins. Co., 861 F.3d 254, 265 (D.C. Cir. 2017) (“[A] ‘reliable’ opinion is

one that includes an examination of all pertinent evidence.”). That Cigna ultimately credited the

opinions of its medical specialists over the opinions of Dependent’s treating therapists to the

contrary, see AR at 1870–72, 2301–02, 2308, 2330, 2332, does not render its decision

unreasonable. See Dawson, 107 F. Supp. 3d at 19 (“The opinions of a treating physician are not

entitled to a presumption of deference and plan administrators do not have to explain why they

credit reliable evidence that conflicts with a treating physician’s evaluation.” (emphasis added)).

Thus, the record shows that Cigna arrived at its conclusion after employing a reasoned and

deliberate process.

        Although he did not oppose Defendants’ motion, Chipman alleges in his Complaint that

the IRO “discounted the severity of [Dependent’s] conditions, while also failing to address the

evidence supporting his placement in a residential treatment facility.” Am. Compl. ¶ 47.

Chipman offers no support for this allegation, and the record shows otherwise. The IRO

reviewer considered the entire clinical picture from spring 2015 through Dependent’s discharge




                                                   9
from Catalyst, including medical records and treatment notes Chipman provided from therapists

who evaluated Dependent at Catalyst and previous facilities. AR at 1882–92. The reviewer

detailed the history of Dependent’s conditions, reviewed the opinions of Dependent’s treating

therapists, and specifically addressed the recommendations for placing Dependent in a residential

treatment center. Id. Chipman may disagree with how the IRO weighed those records, see Am

Compl. ¶ 47, but that is not enough to show that Cigna’s decision was unreasonable, see Foster,
125 F. Supp. 3d at 210 (“Plaintiff, in turn, points to no evidence that [the claim’s administrator]

ignored the tests she provided; she simply does not like the weight it afforded them.”). And in

addition,, a decision is not unreasonable just because it does not explicitly address or respond to

every discrete piece of clinical information. See, e.g., Frame v. Hartford Life & Accident Ins.

Co., 257 F. Supp. 3d 1268, 1278 (M.D. Fla. 2017) (“[A] reviewing physician is not required to

address every single piece of evidence produced by a claimant.” (citation omitted)).

       In short, Chipman has provided no evidence to doubt the process reflected in the

administrative record, which appears to have been a methodical and comprehensive review that

evaluated the relevant clinical information.

       B.      Substantial Evidence Supported Cigna’s Decisions

       Cigna’s decisions were also based on substantial evidence, including the informed

opinions of its physicians. As discussed above, to be medically necessary under the Plan,

treatment must be rendered in the least intensive appropriate setting. AR at 2126. Cigna’s

physicians determined that Dependent’s treatment could have been safely and effectively

provided at a less restrictive level of care, id. at 1901, 1907, 1910, and Cigna’s reliance on that

determination was reasonable, see Dawson, 107 F. Supp. 3d at 20. Specifically, the record

shows that Drs. Sieg and Gelman explicitly relied on a substantial subset of Dependent’s daily

treatment reports and periodic progress reports from Catalyst, from which they reasonably


                                                 10
concluded that safe and effective treatment could be achieved in a less intensive setting. See AR

at 1897–1901, 1903–07. 8 And in conducting his second-level review, Dr. Qayyum also

explicitly relied on a substantial subset of the records Drs. Sieg and Gelman had considered, as

well as new information Chipman submitted. Id. at 1907–10. 9 These informed medical opinions

are themselves evidence on which Cigna could reasonably rely. See Loucka v. Lincoln Nat’l Life

Ins. Co., 334 F. Supp. 3d 1, 11 (D.D.C. 2018) (referencing “substantial, reliable evidence in the

form of five separate medical opinions”). 10 Additionally, the IRO reviewer’s affirmation of

Cigna’s decisions was based on his or her own review of a comprehensive set of Dependent’s

medical records from 2015 through 2017—including over a year of records from Catalyst, AR at

1889–90. 11 While the record contains plenty of information that would have supported the

opposite conclusion, “[t]he ability to choose among conflicting evidence is, essentially, a natural

outgrowth of the discretion that the plan affords to the plan administrator.” Mobley v. Cont’l Cas.

Co., 405 F. Supp. 2d 42, 48 (D.D.C. 2005) (noting that “a deferential standard of review allows



8
  Dr. Sieg also concluded that Dependent’s treatment at Catalyst was mainly to “promote healthy
growth, stimulate learning, inspire motivation, and develop personal well-being,” AR at 1874,
rather than “to diagnose or treat an illness, injury, disease, or its symptoms,” as the Plan requires,
id. at 2126.
9
 Dr. Qayyum also concluded that the treatment was “primarily for the purpose of providing a
safe and structured environment,” AR at 2231. This violates the Plan’s policy that treatment is
not medically necessary when it is “primarily for the convenience of the patient, Physician, or
other health care provider.” Id. at 2126.
10
  See also Davis v. Unum Life Ins. Co. of Am., 444 F.3d 569, 577 (7th Cir. 2006) (“[In reviewing
medical files], doctors are fully able to evaluate medical information, balance the objective data
against the subjective opinions of the treating physicians, and render an expert opinion without
direct consultation.”); Dreyer v. Metro. Life Ins. Co., 459 F. Supp. 2d 675, 682 (N.D. Ill. 2006)
(“[A claim administrator’s] reliance on the opinion of a non-treating psychiatrist who reviewed
the Plaintiff’s medical information was not arbitrary or capricious.”).
11
   Indeed, the IRO explicitly noted that Dependent was receiving effective non-residential
treatment right before beginning at Catalyst. AR at 1890; see also id. at 1324–32.


                                                 11
the plan administrator to reach a conclusion that may technically be incorrect so long as it is

reasonably supported by the administrative record”). The record contains much more than a

scintilla of evidence supporting Cigna’s conclusion that Dependent’s treatment could have been

provided in a less restrictive setting.

        Substantial evidence also supported Cigna’s conclusion that the treatment Catalyst

provided—even if it had been medically necessary—would not have satisfied the Plan’s

requirements for residential mental health treatment. AR at 1873–74. For starters, Catalyst

would not have qualified as an appropriate residential mental health treatment provider. Under

the Plan, a Mental Health Residential Treatment Center is an institution that “provides a

subacute, structured, psychotherapeutic treatment program[] under the supervision of Physicians

[and] 24-hour care.” Id. at 2098. But Dependent’s treatment plan and other records from

Catalyst show that the facility did not satisfy these requirements. Id. at 1171–80, 1901. Instead,

the treatment at Catalyst appears to have consisted of medication management with individual,

group, and family therapy. See id. at 1171–80. For example, the treatment included daily

individual therapy, weekly family therapy by phone, and daily group therapies, for “a minimum

of 9 hours of therapy per week.” Id. at 408. Additionally, the guidelines Cigna uses when

evaluating medical necessity in the mental health context, see id. at 1936–2069, require that

residential mental health treatment include a discharge plan, the formulation of which must “start

at the time of admission,” id. at 1969. 12 However, the record shows that this never happened for




12
   Cigna explains that the practices embodied in its guidelines are intended to “serve as a
decision support tool to help define the most appropriate treatment setting and help assure
consistency of care for each individual.” AR at 1939. Employing guidelines such as these—
assuming they are consistent with the Plan itself and are properly applied—is the sort of exercise
of discretion Cigna was empowered to do. See Doe v. MAMSI Life & Health Ins. Co., 471
F. Supp. 2d 139, 147 (D.D.C. 2007) (“[I]n utilizing [its internal criteria], MAMSI was attempting


                                                 12
Dependent. Dependent’s treatment plan—which Catalyst created when he was admitted—

includes no discharge date. Id. at 1171; see also 1910 (“unknown discharge date”). As

Defendant correctly notes, “[h]ad Catalyst provided Residential Treatment, the formulation of a

discharge plan would have begun on day one and been based on the clinical picture.” MSJ at 24.

Thus, Cigna’s conclusion that Catalyst did not provide residential mental health treatment as

defined by the Plan was supported by substantial evidence.

       Chipman also alleges in his Complaint that the information Cigna reviewed did not

support its conclusion that Dependent’s condition and treatment did not meet the criteria for

coverage under the Plan. Am. Compl. ¶¶ 47, 49. 13 In support of this allegation, Chipman cites

excerpts from two letters in which Dependent’s current or former treating therapists

recommended residential mental health treatment. See id. ¶¶ 33, 38. But even assuming these

excerpts are accurate, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986), they

amount to little more than contrary professional conclusions based on similar clinical

information. Such a disagreement does not, without more, render Cigna’s denial unreasonable.

See Dawson, 107 F. Supp. 3d at 19–20. As discussed above, Cigna may credit the opinions of its

own medical professionals over those of Dependent’s treating therapists. See id.; see also

Pettaway v. Teachers Ins. & Annuity Ass’n of Am., 699 F. Supp. 2d 185, 205 (D.D.C. 2010),

aff’d, 644 F.3d 427 (D.C. Cir. 2011) (“It is not an abuse of discretion to value the opinions of the

insurer’s own medical consultants over those of the participant’s treating physician.” (cleaned



to apply or administer the medical necessity clause in the Group Certificate, as the Group
Certificate and Group Agreement authorize it to do.”).
13
  Chipman does not argue that Cigna’s reviewers failed to examine these records such that their
opinions were unreliable. See Marcin, 861 F.3d at 265 (“We think a ‘reliable’ opinion is one that
includes an examination of all pertinent evidence.” (quoting Black & Decker Disability Plan,
538 U.S. at 834 )).


                                                 13
up)). Further, “there is no heightened burden of explanation placed on the plan administrator if it

decides to reject a treating physician’s opinion.” Marcin, 861 F.3d at 265.

       Conclusion

       The administrative record, to be sure, paints a picture of Dependent as troubled and in

need of mental health treatment. But given the deferential standard this Court must apply, it

cannot say that Cigna’s decision not to cover the residential mental health treatment here was

unreasonable or unsupported by substantial evidence. Defendants have therefore carried their

burden, and the Court will grant their motion for summary judgment. Marcin v. Reliance

Standard Life Ins. Co., 895 F. Supp. 2d 105, 113 (D.D.C. 2012) (“A court cannot overturn a

decision so long as it is reasonable, even if an alternative decision also could have been

considered reasonable.” (cleaned up)). A separate order will issue.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: August 14, 2020




                                                14